DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
1. Many of the sentences are unclear due to idiomatic and syntax errors and need revision for clarity.  Some of the sentences are run-on sentences that need to be abbreviated.  For instance, Para. 0014, the sentence: 
“When picking processing in which a load housed in a container serving as an article W is removed from the container is performed at a transport target location 3, the article W for which the removal of the load at the transport target location 3 is completed is transported into the storage portion 31 by a storage transport device (not shown).” is unclear.  
Does Applicant mean: “Picking processing occurs when a load, or article W, housed in a container is removed from the container at a transport target location 3.  Once picking processing is completed, the article W removed at the transport target 
2. Para. 0015, the sentence beginning with, “When simultaneously transporting”, is unclear.   “In a state in which the order is maintained” is unclear.  What does Applicant mean by, “When simultaneously transporting the articles”?  Does Applicant mean, “The retrieval transport device 4 transports the plurality of articles W simultaneously to the downstream side (the side toward the transport target location 3) such that the order of the plurality of articles W in the transport direction is maintained.”?
3. Para. 0021: The sentence beginning with, “In such a case, for example, it is possible..”, is unclear and is a run-on sentence.  This sentence needs to be revised.
4. Para. 0024: The sentence beginning with, “Here, the retrieval…”, is unclear and needs to be revised.
5. Para. 0028: The sentence beginning with, “Here, a situation is shown”, is unclear and needs to be revised.
6. Para. 0029: The sentence beginning with, “Even in a state in which..”, is unclear and needs to be revised.
7.   Para. 0030: The sentence beginning with, “In this case, in a state in which articles..”, is unclear and needs to be revised.
8.   Para. 0031: The sentence beginning with, “If there is any transport target location..”, is unclear and needs to be revised.
9.  Applicant repeated uses terms like, “in a state in which” and “in such a case” which are unclear.  Applicant should consider using different work choice.   

Appropriate correction is required.

Substitute Specification is Required.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, lines 10-16 are unclear.  Applicant should also consider rearranging the order of the limitations, since the steps performed in lines 17-20 occur after the steps described in lines 10-16.  
Claim 1 recites the limitation "the articles retrieved from the plurality of automatic warehouses" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, why are the articles being retrieved?  Some steps appear to be missing.  What directions are the articles traveling and what is the final destination?  Is the final destination the transport target location?  The order of the elements is unclear.  It is not clear where the articles are being retrieved from, where they are being moved to, and how.  Does Applicant mean: 
“An article transport facility comprising:
a plurality of automatic warehouses that store articles, wherein articles are retrieved from the plurality of warehouses;

a retrieval transport device that transports, to a transport target location, the articles retrieved from the plurality of automatic warehouses; and
a control device that controls operation of each of the plurality of automatic warehouses, the retrieval transport device, and the inter-warehouse transport device,
wherein the control device, in response to a transport request that includes a type and an order of each of a plurality of articles to be transported to the transport target location, selects a target automatic warehouse, from among the plurality of automatic warehouses, based on the transport request; 
the control device determines whether at least one of the plurality of articles specified in a transport request is not stored in a target automatic warehouse, and the control device executes an inter-warehouse movement control to cause the inter-warehouse transport device to move the at least one article that is not stored in the target automatic warehouse to the target automatic warehouse from another automatic warehouse; 
the control device further executing a retrieval control to retrieve all the articles specified in the transport request from the target automatic warehouse, and move the articles to the target transport location using the retrieval transport device, wherein the articles are retrieved by the retrieval transport device in the order specified in the transport request.”?  
Applicant should provide similar clarification to claim 5.


“further comprising a plurality of transport target locations, wherein the control device determines a transport target location of the plurality of transport target locations to serve as a transport destination of a group of articles retrieved from the target automatic warehouse by the retrieval control; 
 the transport target location is selected based on a progress of a processing of the articles at each of the transport target locations when the first article of a transport request in the specified order is retrieved in the target automatic warehouse”? 

Relative to claim 3, how many articles are being moved between different warehouses?  Does Applicant mean, “at least one article is moved”?

Relative to claim 4, does Applicant mean: “wherein, for another transport request, the control device selects one of the automatic warehouses that was not previously selected as the target automatic warehouse for the original transport request as the target automatic warehouse.”?
Appropriate clarification is required to all claims.

Allowable Subject Matter
Claims 1-5 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1 (as understood by the Examiner), the prior art does not disclose:
An article transport facility comprising:
a plurality of automatic warehouses that store articles;
a retrieval transport device that transports, to a transport target location, the articles from the plurality of automatic warehouses;
an inter-warehouse transport device that transports the articles between the plurality of automatic warehouses; and
a control device that controls operation of each of the plurality of automatic warehouses, the retrieval transport device, and the inter-warehouse transport device,
the control device executes a retrieval control to, in response to a transport request, retrieve all the articles specified in the transport request from a target automatic warehouse, the target warehouse is one automatic warehouse selected from among the plurality of automatic warehouses; 
the transport request includes a type and an order of each of a plurality of articles to be transported to the transport target location; and
the control device executing, before execution of the retrieval control, inter-warehouse movement control to, in the inter-warehouse movement control, if at least 
Relative to claim 5 (as understood by the Examiner), the prior art does not disclose: 
An article transport method for transporting articles in an article transport facility,
the article transport facility comprising: 
a plurality of automatic warehouses, a retrieval transport device that transports, to a transport target location, the articles from the plurality of automatic warehouses, and an inter-warehouse transport device that transports the articles between the plurality of automatic warehouse; 
the article transport method comprising:
retrieving, in response to a transport request all the articles specified in the transport request from a target automatic warehouse, the target automatic warehouse is one automatic warehouse selected from among the plurality of automatic warehouses, the transport request included a type and an order of each of a plurality of articles to be transported to the transport target location, 
retrieving the requested articles in the specified order that is indicated in the transport request; and
before execution of the retrieval step, an inter-warehouse movement step of moving an article that is not stored in the target automatic warehouse to the target automatic warehouse from another automatic warehouse using the inter-warehouse 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655